DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on February 07, 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pages 1-2 of the remarks, filed on February 07, 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on February 07, 2022, with respect to the objection to the claims have been fully considered and are persuasive.  The objection of 3, 4, 11, 12, 14, and 17-20 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on February 07, 2022, with respect to the claim rejection under 35 U.S.C. 112(a)/112(b) have been fully considered and are persuasive.  The rejection of claims 5 and 10-14 has been withdrawn. 
Applicant’s arguments, see pages 2-3 of the remarks, filed on February 07, 2022, with respect to the rejections of claims 15-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Torpie et al.

Drawings
The drawings were received on February 07, 2022.  These drawings are acceptable by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification failed to provide proper antecedent basis for the claimed subject matter, such as “wherein the latch generates the corrected bit at least one clock cycle after the latch receives the distorted bit” recited in claim 9.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torpie et al. (US 3,798,576), hereinafter “Torpie”.
Torpie discloses a receiver circuit shown in Figure 2, comprising: an adjustable equalizer (20); a demodulator (21); a data sink (22); a carrier detector (27); a control logic circuitry (29); a peak-to-average detector (PAD 31); a sample & hold circuit (33); and a comparator (35). Figure 6 discloses the detailed embodiments of the sample & hold circuit (33) and the comparator (35).



a subset of a plurality of switchable elements (FET3 and T3 within the sample & hold circuit 33 of Figure 6) configured to transmit a correction reference voltage generated from combination of a plurality of correction voltages transmitted in response to a plurality of control signals (S1-S5) activating the subset of the plurality of switchable elements; and
a latch (comparator 35) configured to:
receive the correction reference voltage from the subset of the plurality of switchable elements and a distorted bit (output of PAD 31) from a data channel (output of the demodulator 21); and
generate a corrected bit at least in part by comparing the distorted bit to the correction reference voltage. 

Regarding claim 10, the receiver circuit performs a method, comprising:
receiving a distorted bit (output of PAD 31);
receiving a previously transmitted bit (output of the sample & hold circuit 33, col. 4, lines 10-30);
selecting a correction voltage (by the comparator 35, col. 7, line 52 to col. 8, line 9) in response to receiving the previously transmitted bit; and
applying the correction voltage to the distorted bit to generate a corrected bit (output of comparator 35).



a plurality of switchable elements (FET3 and T3 within the sample & hold circuit 33 of Figure 6) configured to transmit a correction reference voltage; and
a latch (comparator 35) directly coupled to the plurality of switchable elements and a data channel (output of demodulator 21), wherein the latch receives the correction reference voltage from the plurality of switchable elements, and wherein the latch receives a bit (output of PAD 31) from the data channel and uses the correction reference voltage to determine a value of the bit (output of comparator 35).

Regarding claim 2, wherein generating the corrected bit compensates for inter-symbol interference (by the adjustable equalizer 20) affecting a value of the distorted bit.

Regarding claims 3 and 18, further comprising a decoder (decoder 53 within the control logic circuitry 29 in Figure 7) configured to:
receive one or more previously transmitted bits (performed by the sample & hold circuit 33);
generate a decoded value representative of the one or more previously transmitted bits; and
transmit the decoded value to the plurality of switchable elements.



Regarding claim 5, wherein the plurality of switchable elements comprises two switchable elements (FET3 and T3 within the sample & hold circuit 33 of Figure 6) for each bit of one or more previously transmitted bits transmitted to the plurality of switchable elements as the plurality of control signal signals.

Regarding claims 6, 7, 13, and 20, wherein the corrected bit comprises a logical high value when a voltage value of the distorted bit is greater than or equal to the correction reference voltage; wherein the corrected bit comprises a logical low value when a voltage value of the distorted bit is less than the correction reference voltage; wherein applying the distortion correction factor correction voltage to the distorted bit comprises comparing the distorted bit to the distortion correction factor correction voltage to generate a logical high value or a logical low value as the corrected bit; and  wherein the latch is configured to comparing the bit to the correction reference voltage to generate a logical high value or a logical low value as a corrected bit indicative of the value of the bit. See col. 8, lines 1-9.

Regarding claims 8 and 9, wherein the plurality of correction voltages is generated before the latch receives the distorted bit; and wherein the latch generates 

Regarding claims 11 and 12, further comprising generating a plurality of correction voltages (by the sample & hold circuit 33) based at least in part on a weighted tap value (from the adjustable equalizer), wherein the weighted tap value is a current (col. 13, lines 48-65).

Regarding claim 14, the method further comprising:
receiving a plurality of previously transmitted bits (by the sample & hold circuit 33) comprising the previously transmitted bit;
generating a control signal (one of S1-S5) at least in part by decoding the plurality of previously transmitted bits; and
selecting the correction voltage using the control signal.

Regarding claim 16, as shown in Figure 6, wherein the latch (comparator 35) is configured to generate a corrected bit when determining the value of the bit at least in part by comparing the bit to the correction reference voltage.

Regarding claim 17, further comprising:
a decoder (decoder 53 within the control logic circuitry 29 in Figure 7) coupled to the latch, wherein the decoder is configured to receive an indication of previously transmitted bits (from the sample & hold circuit 33), and wherein the decoder generates .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zerbe et al. relates to a memory system for data communications through signal lines between a bus receiver and a plurality of memories. However, none of the prior arts teaches that a decoded value of a decoder comprises a number of values equal to a number of binary states able to be represented by one or more previously transmitted bits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Young T. Tse/Primary Examiner, Art Unit 2632